Citation Nr: 0604854	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for deviated septum, 
status post rhinoplasty, with rhinitis.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to December 1989, and had prior active duty for training 
(ACTDURA).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection, 
and assigned a 0 percent rating, for deviated septum, status 
post rhinoplasty, with rhinitis.  


FINDING OF FACT

The veteran's deviated septum, post rhinoplasty, with 
rhinitis is not shown to be manifested by 50 percent (or 
more) obstruction of the nasal passage on both sides or 
complete obstruction on one side, or by polyps.


CONCLUSION OF LAW

A compensable rating for deviated septum, status post 
rhinoplasty with rhinitis is not warranted.  38 U.S.C.A. §§  
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.31, 4.97, 
(Diagnostic Code) Code 6502, 6522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, a July 2003 letter generally outlined the veteran's and 
VA's responsibilities in developing evidence.  An August 2004 
statement of the case (SOC) properly (See VAOPGCPREC 8-2003) 
provided the veteran notice on the "downstream" issue of an 
increased initial rating.  It advised the veteran of the 
basis for the rating assigned, i.e., the criteria for rating 
a deviated septum and allergic rhinitis, and of what the 
evidence showed.  It also provided the text of the regulation 
implementing the VCAA, including (at p. 3) that the claimant 
is to be advised to submit any evidence in his possession 
pertinent to the claim.  A March 2005 supplemental SOC 
updated the status of his claim after development was 
complete. The veteran has had ample opportunity to respond.  
Notice is complete.

The RO arranged for appropriate VA examinations, and 
identified records have been secured.  There is no identified 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

An April 1995 private medical record from Dr. N. notes that 
the veteran had probable rhinitis with chronic nasal 
obstruction symptoms.  Dr. N. also reported that these 
symptoms appeared to be related to the rhinoplasty the 
veteran had in service.
A March 1999 private medical record from Dr. P. notes that 
the veteran had chronic symptoms of nasal congestion and 
drainage in the morning usually tinged with blood.

A July 1999 private medical record from Dr. F. reports that 
the veteran's nasal area was negative for masses or lesions.

A July 2000 biopsy report notes that the veteran had a mole 
on his left nasal area.

A January 2003 private medical record reveals that the 
veteran had chronic sinusitis and chronic rhinitis diagnosed.

A September 2003 VA compensation and pension (C & P) 
examination report notes that the examiner reviewed the 
claims file prior to the examination.  Physical examination 
of the nose and throat revealed that there was 50 percent 
obstruction of the right nostril and 25 percent obstruction 
of the left nostril and that there was mild postnasal drip.  
An x-ray of the nasal bones was interpreted as within normal 
limits.  The veteran related that he had flare ups of 
allergic rhinitis every three months, including symptoms of 
severe nasal congestion of both nostrils.  He stated that he 
had chronic fatigue and lack of endurance, and that the 
medication he took (decongestants, antihistamines, and nasal 
saline) provided little relief.  The diagnosis was "chronic 
allergic rhinitis with recurrent nasal obstruction and with a 
deviated nasal septum, by clinical examination."  

A September 2004 record from the William Beaumont Army 
Medical Center notes a diagnosis of chronic rhinosinusitis.  
It was also noted that there were mild turbinate hypertrophy 
and that there were no polyps.

In his September 2004 substantive appeal, the veteran noted 
that he was "very susceptible to allergies and sinus 
headaches and sinusitis."

An October 2004 VA C & P examination report notes a diagnosis 
of chronic rhinitis.  The examiner reviewed the claims file.  
The veteran related that for several years he has had daily 
flare ups of nasal congestion of both nostrils (especially of 
his left nostril) causing difficulty breathing.  He also 
stated that his congestion (and resulting chronic fatigue and 
lack of endurance, were affecting his daily activities and 
work.  At the time of the examination he had been using a 
steroid inhaler on a daily basis for two months, with minimal 
relief.  On physical examination it was noted that the 
veteran had 40 percent obstruction of his left nostril and 20 
percent obstruction of his right nostril, and that he did not 
have any post-nasal drip.  X-rays of the nasal septum noted 
that it was "midline in location [with] some irregularity of 
nasal bones."  The examiner did not find a deviated nasal 
septum by x-rays or clinical examination.  The diagnosis was 
"chronic allergic rhinitis, very symptomatic," resulting 
from rhinoplasty in service.

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The service connected disability entity under consideration 
encompasses both nasal septum deviation and rhinitis, and may 
be rated as either, under Codes 6502 and 6522.  [While Code 
6502 pertains specifically to traumatic deviation only, it is 
the only analogous Code for rating nasal septum deviation of 
nontraumatic origin, and under rationale that surgery is the 
equivalent of trauma.]  Under Code 6502 (for deviated nasal 
septum), the nasal septum deviation warrants a 10 percent 
rating (the only rating under this code) when there is 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Under Code 6522 (for 
allergic rhinitis) a 30 percent rating is warranted where 
there are polyps, and a 10 percent rating is warranted when 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for 
consideration.  However, manifestations warranting a 
compensable rating are not objectively shown at any time 
during the appellate period; hence, "staged" ratings are 
not warranted.  

The evidence of record does not show that the veteran has any 
nasal polyps (See specifically September 2004 clinical 
record); thus a 30 percent rating under Code 6522 is not 
warranted.  The veteran's October 2004 C & P exam showed that 
he had a 40 percent obstruction of his left nostril and a 20 
percent obstruction of his right nostril, and no medical 
record shows 50 percent (or greater) obstruction of both 
nostrils or complete obstruction of one.  Accordingly, a 10 
percent rating is not warranted under either Code 6522 or 
Code 6502.  38 C.F.R. § 4.31.

The veteran's substantive appeal refers to sinusitis and 
sinus headaches.  These are separate disability entities for 
which service connection has not been established.  They may 
not be considered in rating the service connected deviated 
nasal septum and rhinitis.  

[If the veteran believes that sinusitis or sinus headaches 
resulted from the deviated septum/rhinitis, he may file a 
claim seeking secondary service connection for those 
disabilities.]

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran alleges that the symptoms of the 
deviated septum/rhinitis affect his work, there is no 
objective evidence in the record of 'marked' interference 
with employment, or frequent hospitalizations due to the 
service connected disability (or other factors of like 
gravity) which would suggest that referral for extraschedular 
consideration is indicated.  

The preponderance of the evidence is against the claim, and 
it must be denied.





ORDER

A compensable rating for deviated septum, status post 
rhinoplasty with rhinitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


